         Case 1:18-cr-00164-VEC Document 79 Filed 08/13/19 Page 1 of 4
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007



                                                     August 13, 2019

BY ECF

The Honorable Valerie Caproni
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:     United States v. Vincent Perretti, 18 Cr. 164 (VEC)

Dear Judge Castel:

        The Government respectfully submits this letter in advance of sentencing in this matter,
currently scheduled for Thursday, August 22, 2019 at 4:00 p.m. The applicable Sentencing
Guidelines (“U.S.S.G.” or the “Guidelines”) range is 24 to 30 months’ imprisonment. For the
reasons explained below, the Government submits that a sentence within the Guidelines range is
appropriate in this case.

A. Factual Background

       While working as a fishmonger at the Fulton Fish Market, Vincent Perretti, the defendant,
conspired with another employee (“CC-1”) to steal over $900,000 from their employer, Lockwood
& Winant. The fraudulent scheme was no one-time lapse in judgment—Perretti kept up the
scheme for over two years, slowly depleting the company’s bank account of nearly $1 million with
monthly withdrawals designed to avoid detection. He then spent the money on luxuries like
vacations to the Bahamas and jewelry.

        To carry out the scheme, Perretti and CC-1 created a fake entry in Lockwood’s accounting
database for a vendor named “FreghtCo.” They then submitted fake invoices for fish deliveries
that never happened. To avoid detection by Lockwood’s accounting system, the invoices were not
entered on the date of the purported fish deliveries (which would have been detected by the
company’s daily audits), but on a later date. Lockwood then issued checks based on the fake
invoices, which Perretti deposited into a corporate account that he controlled.

       In total, approximately 57 checks totaling $892,480.78 were issued to FreghtCo. Another
check for $10,217.15, made out to a different company, was also stolen from Lockwood and
deposited into Perretti’s corporate account, bringing the total loss to $902,697.93. After Perretti
deposited the money into his account, he transferred a portion of the stolen funds to CC-1, but kept
the majority of the money to fund his own lifestyle, including payments toward his car loan and
          Case 1:18-cr-00164-VEC Document 79 Filed 08/13/19 Page 2 of 4
                                                                                         Page 2 of 4


over $230,000 toward his American Express bills. An analysis of bank records showed that
Perretti received $520,958.64 of the stolen money, and CC-1 received $325,829.

        Perretti’s former employer, Lockwood & Winant, has submitted a victim impact statement,
attached hereto as Exhibit A. In that statement, Lockwood’s owner describes how he gave Perretti
a job when Perretti’s fish business was failing, how he trusted Perretti, and how Perretti’s fraud
affected the company:

       When I learned of his activities, my initial reaction was shock followed by deep dismay.
       It was unimaginable to me that a person I’d known for so long and trusted could be capable
       of such a deception. When it became apparent that almost $1,000,000 was missing from
       our accounts, the pile of evidence grew, and Mr. Peretti was arrested at the market and
       removed in handcuffs, I was forced to accept that he was not the person I believed him to
       be.

       The actions of Vincent Peretti endangered my business and the livelihoods of all his
       colleagues, who he worked with every day and who he’d known for years. Additionally,
       the many months of investigations, disruptive and extensive audits of our books, and
       understandably low-morale among the Lockwood crew are all a direct result of Mr.
       Peretti’s actions.

Ex. A at 1.

B. The Plea and Guidelines Calculation

        On November 20, 2017, the defendant was charged by complaint with bank fraud and
conspiracy to commit bank fraud. On February 26, 2018, the defendant was indicted in a two-
count indictment carrying the same two charges. On March 21, 2019, the defendant pled guilty to
a superseding information charging him with one count of conspiracy to commit wire fraud, in
violation of Title 18, United States Code, Section 371.

       The plea was pursuant to a plea agreement. As set forth in that plea agreement, the base
offense level was 6, pursuant to U.S.S.G. § 2B1.1(a)(2). Because the loss amount was more than
$550,000 but less than $1,500,000, the offense level was increased by 14, pursuant to U.S.S.G. §
2B1.1(b)(1)(H). Assuming a three-level reduction based on the defendant’s acceptance of
responsibility, the total offense level is 17. With a criminal history category of I, the applicable
Guidelines range is 24 to 30 months’ imprisonment.

        The Probation Office agrees with this Guidelines calculation and is recommending a
below-Guidelines sentence of one year and one day’s imprisonment. The Government believes
that a Guidelines sentence is appropriate.

C. Discussion

              1.   Applicable Law

       As the Court is well aware, the Sentencing Guidelines still provide strong guidance to
sentencing courts following United States v. Booker, 543 U.S. 220 (2005), and United States v.
          Case 1:18-cr-00164-VEC Document 79 Filed 08/13/19 Page 3 of 4
                                                                                          Page 3 of 4


Crosby, 397 F.3d 103 (2d Cir. 2005). Because the Guidelines are “the product of careful study
based on extensive empirical evidence derived from the review of thousands of individual
sentencing decisions,” Gall v. United States, 128 S. Ct. 586, 594 (2007), district courts must treat
the Guidelines as the “starting point and the initial benchmark” in sentencing proceedings. Id. at
596. After that calculation, however, the Court must consider the seven factors outlined in Title
18, United States Code, Section 3553(a), which include the nature and circumstances of the
offense, the individual characteristics of the defendant, and the need to adequately deter criminal
conduct and promote respect for the law. Id. & n.6. Those factors warrant a Guidelines sentence
in this case.

               2. A Guidelines Sentence Is Warranted in This Case

        A Guidelines sentence is necessary here to reflect the seriousness of the offense, to promote
respect for the law, to provide just punishment, to afford adequate deterrence to this defendant and
other similarly situated individuals, and to protect the public from further crimes of the defendant.
See 18 U.S.C. § 3553(a)(2)(A)-(C).

       First, a Guidelines sentence would appropriately reflect the nature and seriousness of the
defendant’s conduct. The defendant stole over $900,000 worth of checks. Without him, the fraud
could not have happened—the fake invoices were made out to the defendant’s company, the
defendant deposited the checks into his corporate bank account, and the defendant then divvied up
the proceeds between himself and CC-1, keeping the biggest cut for himself. He committed this
fraud over the course of two years, sometimes submitting multiple fake invoices a month, all while
pretending to be a dutiful employee. As the victim impact statement makes clear, Perretti took
advantage of the trust his employer placed in him and used it to steal an extraordinary sum of
money. His actions had real consequences for his employer and his fellow employees.

       The defendant’s motivation appears to have been pure greed. He used the stolen money to
fund a lifestyle that was apparently beyond his legitimate means and included a three-story
townhouse, expensive vacations, a car, and jewelry.

         Second, a sentence within the Guidelines range is necessary to afford adequate deterrence
to the defendant and others similarly situated. When his fraud was discovered, the defendant’s
first reaction was not to accept responsibility and make amends, but to fight back. He alleged that
he was the real victim, and he filed suit against the Business Integrity Commission1 for denying
him continued access to the Fulton Fish Market. In that lawsuit—which got coverage in the New
York Post—Perretti defamed his victim, claiming that the criminal charges against him were part
of his former boss’s “continuing vendetta against Mr. Perretti.” See Kathianne Boniello, “Local
Fishmonger Claims Restaurateur is Trying to Ruin His Career,” NY Post (July 15, 2017), available
at       https://nypost.com/2017/07/15/local-fishmonger-claims-restaurateur-is-trying-to-ruin-his-
career/. While we are pleased to see that the defendant has finally decided to accept responsibility
for his crimes and pay restitution to his victim, a substantial term of incarceration is necessary to

1
  The City of New York Business Integrity Commission is a law enforcement agency tasked with
eliminate organized crime and other forms of corruption and criminality from the industries it
regulates. The Fulton Fish Market is one of those industries.
          Case 1:18-cr-00164-VEC Document 79 Filed 08/13/19 Page 4 of 4
                                                                                         Page 4 of 4


make clear to the defendant—and others similarly situated—that if you are caught committing a
financial crime, you will face more consequences that just paying back the money you stole. This
message is particularly necessary in fraud crimes, which are by their nature difficult to detect. A
Guidelines sentence of 24 to 30 months’ imprisonment would show the defendant and others
similarly situated that fraud crimes carry the risk of serious punishment.

       In sum, a sentence within the Guidelines range would adequately balance the various
considerations under § 3553(a) and achieve the statute’s stated objectives.

D. Conclusion

         For the reasons set forth above, the Government respectfully submits that a sentence within
the applicable Guidelines range of 24 to 30 months’ imprisonment would be fair and appropriate
in this case.

                                                     Respectfully submitted,

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney


                                              By:    _________________________
                                                     Adam S. Hobson
                                                     Assistant United States Attorney
                                                     (212) 637-2484


cc:    Eric Breslin, Esq. (by ECF)
